                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERRICK LUCKEY, et al.,                              Case No. 18-cv-06071-HSG
                                   8                    Plaintiffs,                           ORDER DISMISSING THE CASE
                                                                                              WITHOUT PREJUDICE
                                   9              v.
                                                                                              Re: Dkt. Nos. 33, 34
                                  10     UNITED STATES DEPARTMENT OF
                                         THE NAVY, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs Derrick Luckey and Annette Luckey, proceeding pro se, filed this action against

                                  14   the United States and the United States Department of the Navy, based on facts arising from the

                                  15   death of their daughter, Danyelle A. Luckey. Dkt. No. 1 (“Compl.”). Danyelle A. Luckey was a

                                  16   Personnel Assistant in the Navy who passed away onboard the U.S.S. Ronald Reagan, allegedly

                                  17   due to Defendants’ failure to treat her. Id. ¶¶ 6–8.

                                  18          Plaintiffs filed a motion to stay pending Congress’s passage or rejection of the National

                                  19   Defense Authorization Act for Fiscal Year 2020 (“NDAA 2020”). Dkt. No. 23. The NDAA 2020

                                  20   incorporated the Sergeant First Class Richard Stayskal Military Medical Accountability Act of

                                  21   2019 (“Stayskal Legislation”), which if passed would allow military servicemembers to sue the

                                  22   government for instances of medical malpractice. The Court granted Plaintiffs’ motion on August

                                  23   28, 2019. Dkt. No. 28.

                                  24          On January 9, 2020, the parties filed status reports informing the Court that Congress

                                  25   passed and signed NDAA 2020 into law. Dkt. Nos. 33, 34. In light of NDAA 2020’s passage,

                                  26   Plaintiffs request that the Court voluntarily dismiss this action without prejudice, so that Plaintiffs

                                  27   can file an administrative claim with the Secretary of the Department of Defense for the alleged

                                  28   wrongful death of their daughter. Dkt. No. 33.
                                   1           Defendants request that the case “simply be ‘dismissed’” even though Plaintiffs request

                                   2   “dismissal ‘without prejudice.’” Dkt. No. 34 at 2. According to Defendants, the Stayskal

                                   3   Legislation provides for a “strictly administrative claim that may be made to the relevant agency,”

                                   4   and does not allow “any review of the administrative claim process by any court, or any appeal to

                                   5   any court.” Id. Defendants thus assert that “the case at bar[ ] has been, and now still remains,

                                   6   within the subject matter jurisdiction bar of the Feres doctrine.” Id. (citing Feres v. United States,

                                   7   340 U.S. 135 (1950)). But consistent with its previous ruling, see Dkt. No. 28 at 3 n.1, the Court

                                   8   need not at this stage reach any conclusions about how Feres might eventually apply to Plaintiffs’

                                   9   claims if reasserted, including whether the Court “lacks subject matter jurisdiction over the case

                                  10   and action due to the continued application of Feres.” See Dkt. No. 32 at 2. Defendants may raise

                                  11   this argument if and when Plaintiffs need to return to court to seek judicial relief.

                                  12           Accordingly, the case is DISMISSED WITHOUT PREJUDICE. The Clerk is directed
Northern District of California
 United States District Court




                                  13   to close the file.

                                  14

                                  15            IT IS SO ORDERED.

                                  16   Dated: 1/13/2020

                                  17                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
